72 A.2d 466 (1950)
HOOPER
v.
SMITH et al.
No. 904.
Municipal Court of Appeals for the District of Columbia.
Submitted March 13, 1950.
Decided March 31, 1950.
Ruffin A. Brantley, Washington, D. C., for appellant.
Harry L. Ryan, Jr., Washington, D. C., for appellees.
Before CAYTON, Chief Judge, and HOOD and CLAGETT, Associate Judges.
HOOD, Associate Judge.
Appellant sued for alleged wrongful seizure and conversion of his automobile. From an adverse judgment entered on the verdict of a jury this appeal was taken.
Errors assigned are (1) that the verdict was contrary to the evidence, (2) that the verdict was contrary to the weight of the evidence, and (3) that the verdict was contrary to law.
This court has no power to weigh the evidence and therefore cannot consider the two errors first assigned.
The record discloses no objection to any evidence, no motion for a directed verdict, and no objection to the instructions upon which the case was submitted to the jury. Consequently there is no question of law for review by us and we cannot consider the final assignment of error.
Affirmed.